DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, and 6 objected to because of the following informalities:  
In claims 1, 5, and 6, there is a grammatical typo in the last line at “of the vehicle being turning.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is drawn to attitude control and does mention attitude control in the body of the claim, however, but there does not appear to be any indication in the claim that vehicle attitude needs adjustment or that the car is actually diving. For instance there is no sensor which is used to detect the scenario and the claim does not tie in the attitude control and the braking control, they appear as distinct 
Further regarding claims 5 and 6, the recitation “the brake control device is configured to control the brake actuator to apply a largest braking force among the first braking force, the lower limit braking force, and the second braking force” is unclear. It appears this is due to a translation issue. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahara et al. (US 2010/0174453)
Regarding claim 1, Takahara teaches a vehicle attitude control system for controlling an attitude of a vehicle having front and rear road wheels in which a road wheel suspension is configured such that a roll axis of the vehicle inclines downwardly in a forward direction (see at least [0010]), comprising: 
a road wheel speed sensor configured to detect a road wheel speed of each road wheel of the vehicle (see at least [0041]); 
a brake actuator configured to apply a braking force to each road wheel of the vehicle (see at least [0038]); and 
a brake control device configured to send a control signal to the brake actuator to cause the brake actuator to generate the braking force based on a detection signal of the road wheel speed sensor (via the determination of the roll angular speed which uses the roll angular sensor and vehicle speed sensors to calculate which wheel needs to be braked, see at least [0014, 0017, 0055, etc.]), 
wherein the brake control device is configured to execute vehicle attitude control of applying a first braking force to the inner rear road wheel (see at least [0012, 0019, 0056, 0057, 0067, 0068 etc.]. The Examiner notes pitch and dive and roll control are equivalent to “attitude” control), the vehicle attitude control is executed during turning of the vehicle based on turning manipulation of a steering wheel of the vehicle (see at least [0052, 0069, 0102, etc.]), and the first braking force is applied based on a difference in road wheel speed between an inner rear road wheel and an outer rear 
Regarding claim 2, Takahara teaches the brake control device is configured to apply the first braking force to the inner rear road wheel, when the difference in road wheel speed between the inner rear road wheel and the outer rear road wheel of the vehicle occurs during the turning of the vehicle and, after the application of the first braking force, the brake control device is configured to maintain a braking force equal to or greater than a given lower limit braking force until the turning is completed, even when the difference in road wheel speed between the inner rear road wheel and the outer rear road wheel becomes smaller (see at least [0017, 0061, 0073-0075] which teach the braking force control is only terminated once the turn is completed).
Regarding claims 3-4, Takahara teaches the brake control device is configured to apply a second braking force to the inner rear road wheel, when the road wheel speed of the inner rear road wheel of the vehicle becomes greater than the road wheel speed of the outer rear road wheel of the vehicle, during the turning of the vehicle (see at least [0022, 0067])..
Regarding claims 5-6, Takahara teaches the brake control device is configured to calculate each of the first braking force, the lower limit braking force, and the second braking force, based on the difference in road wheel speed between the inner rear road wheel and the outer rear road wheel of the vehicle being turning, and the brake control device is configured to control the brake actuator to apply a largest braking force among the first braking force, the lower limit braking force, and the second braking force (as bet understood, it appears this limitation is taught in at least [0022]).
Regarding claim 17, Takahara teaches the road wheel suspension comprises a link mechanism which suspends an axle portion of each rear road wheel with respect to a vehicle body of the vehicle, wherein the link mechanism suspends the axle portion such that the axle portion is swingable about a given suspension center, and wherein the suspension center is located above the axle portion (Takahara appears to disclose a conventional vehicle. See at least [0009, 0043, 0046]) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 2010/0174453) in view of Yasui et al. (US 2006/0241833).
Regarding claims 7-11, Takahara does not appear to explicitly disclose the brake control device is configured to be capable of selecting a low road surface friction mode or a high road surface friction mode, and to set the lower limit braking force, when the low road surface friction mode is selected. Yasui teaches a similar anti-roll braking system for a vehicle wherein the coefficient of friction of a road surface is determined, and this reference is used during the braking control of the vehicle which changes based on high or low road surface friction (see at least 0020, 0056-0059, 0064]). Therefore, from the teaching of Yasui, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the roll prevention system of Takahara with automatic mode settings based on the detected road surface coefficient of friction similar to that of the teaching of Yasui in order to provide safer stability control during inclement weather like icy or wet conditions.  
Regarding claims 12-16, Takahara does not appear to explicitly disclose a friction coefficient estimation part to estimate a friction coefficient of a road surface on which the vehicle is traveling, wherein the brake control device is configured to set the low road surface friction mode or the high road surface friction mode, based on the friction coefficient of the road surface estimated by the friction coefficient estimation part, and, when the low road surface friction mode is set, the lower limit braking force is .   
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664  
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664